1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 SAL REY SALCIDO,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 29,577

10 MARCELLA BACA-DORY,
11 formerly MARCELLA JOHNSON,

12          Respondent-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
14 Jane Shuler Gray, District Judge

15 Marek & Francis, P.A.
16 Jay Lynn Francis
17 Carlsbad, NM

18 for Appellee

19 Marcella Baca-Dory
20 Rio Rancho, NM

21 Pro Se Appellant

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
1       Summary reversal in part and remand were proposed for the reasons stated in

2 the notice of proposed disposition. No memorandum opposing summary reversal in

3 part and remand has been filed, and the time for doing so has expired.

4       Reversed and remanded.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:




 9 _______________________________
10 CYNTHIA A. FRY, Chief Judge




11 _______________________________
12 MICHAEL E. VIGIL, Judge




                                           2